Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claim(s) 1-16 and 18-36 in the reply filed on 16 March 2022 is acknowledged. Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2022.
Applicant’s election without traverse of:
Type composition- Aerosol mousse;
At least one cationically modified polygalactomannan- cationically modified polygalactomannan derived from cationic fenugreek gum;
At least one cosmetic ingredient-caprylyl glycol and tricarballylic acid;
At least one quaternary ammonium compound- polyquaternium-55; and
At least one copolymer -polyimide- 1
in the reply filed on 16 March 2022 is acknowledged. Claims 2, 3, 6, 16 & 21-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 March 2022.


Claim Status
Applicant’s election in the response filed 16 March 2022 are acknowledged. 
Claims 1-36 are pending. 
Claims 4-8, 11-13, 15, 17, 20, 23, 24, 29, 32 & 35 are amended. 
Claims 2, 3, 6, 16, 17 & 21-35 are withdrawn. 
Claims 1, 4, 5, 7-15, 18-20 & 36 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 September 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Drawings
The drawings were received on 30 September 2020.  These drawings are accepted.

Claim Objections
Claims 4, 9, 13, 15, 18, 20 & 36 are objected to because of the following informalities: 
Claims 4, 13, 15 & 18 are unnecessarily verbose, reciting “of from” for the lower limit of the recited ranges. Applicant may wish to consider whether an amendment to merely recite “from” would obviate the objection. For example: “in a range from about 150 to about 700 KDa”. 
Claim 9 depends from claim 7 and recites “wherein at least one quaternary ammonium compound is selected from the group…” Claim 9 is referring to the at least one quaternary ammonium compound recited by claim 7. As such, claim 9 should recite “wherein the at least one quaternary ammonium…” (emphasis added).
Claim 15 is objected to because it contains a grammatical error, using the wrong preposition in line 2. Claim 15, line 2 recites “used in a formulation of hair straightening or hair styling”. Applicant may wish to consider whether an amendment to recite “used in a formulation for hair straightening or hair styling…”
Claims 20 and 36 are objected to because they are missing the indicators of Markush language (i.e. “selected from the group consisting of”) and are not written in parallel to claim 8 (i.e. “further comprising at least one of copolymer of vinyl pyrrolidone…”
Applicant may wish to consider whether amendments to claims 20 and 36 to write them in parallel to claim 8 would obviate the objections. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 depends from claim 1. Claim 1 recites “at least one cationically modified polygalactomannan…” which encompasses multiple cationically modified polygalactomannans (emphasis added). However, claim 4 recites “the cationically modified polygalactomannan …”; thereby it is unclear whether “the cationically modified polygalactomannan” is reflective of one, more than one, or all the cationically modified polygalactomannans as having a weight average molecular weight in a range from about 150 to about 700 KDa. The analysis is the same for claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 11-15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP2012126805; Published: 2012-07-05) and Bassi (WO2014/027120).
	* All references refer to the English language translation.
**Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. propylene glycol and/or 1,3-butylene glycol which are a species in the moisturizer genera to which the elected species of caprylyl glycol belongs) and in an effort to expedite prosecution, this art has been applied.
*** Claims 12 & 15 are directed to intended use for the hair styling composition and do not further limit the composition.
With regard to claims 1, 4, 5, 11-15 & 18, and the elected species, Yamamoto teaches a skin cleansing composition that can be applied to the scalp which may be an aerosol foam (i.e. mousse; pg. 3). Yamamoto teaches the composition comprises pH adjusters and exemplifies topical body shampoos, hand soaps and face washes having a pH of 9.0, 8.5 and 8.8, respectively (pg. 3-6). It would have been obvious to the ordinary skilled artisan to have modified Yamamoto’s topical cleansing foam for the scalp by adjusting the pH range of the foam to be between 8.5-9.0 because this pH range is taught by Yamamoto to be a suitable range for topically applied cleansing compositions. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a non-caustic composition. Yamamoto teaches, exemplifies and claims the compositions of their invention comprise 0.001 to 5% of cationized fenugreek gum (Yamamoto’s claims-pg. 6; Examples- pg. 4-5; pg. 2). Yamamoto teaches and exemplifies in the body shampoo hand soap, and face wash examples inclusion of propylene glycol and 1,3-butylene glycol in an amount of 5.0, 5.0, 10.0% respectively (i.e. at least one cosmetic ingredient that is a moisturizer; pg. 3-5). It would have been obvious to the ordinary skilled artisan to have modified Yamamoto’s topical cleansing foam for the scalp by adjusting the amount of propylene glycol and/or 1,3-butylene glycol in the foam to be between 5.0-10% because this amount of glycol is taught by Yamamoto to be a suitable range for topically applied cleansing compositions. The ordinary skilled artisan would have been motivated to do so in order to adjust the humectant properties of the composition.
Yamamoto does not teach the molecular weight of the cationic fenugreek gum. This deficiency is addressed by Bassi.
In the same field of invention of cosmetic compositions used in cleansing, including skin conditioners, shampoos, shampoos, “cleansing soaps and bars and other products for similar applications”, Bassi teaches personal care and household care compositions comprising a conditioner and rheology modifier based on a cationic galactomannan (abstract; pg. 19, ll. 10-16). Bassi teaches the galactomannan suitable for obtaining the cationic derivative of the invention has a weight average molecular weight (Mw) typically of between 50,000 and 3,000,000 Dalton (i.e. 50-3,000 KDa; pg. 10, ll. 25-end). Bassi in Example 9 exemplifies a cationic fenugreek as the cationic galactomannan of their invention (Bassi’s Example 9- pg. 25). Bassi teaches the cationic galactomannans of their invention are made using reaction with (3-chloro-2-hydroxypropyl)trimethyl ammonium chloride, or with (2,3-epoxypropyl) trimethyl ammonium chloride (i.e. Bassi’s cationically modified fenugreek is a quaternized/cationized fenugreek; pg. 5, ll. 20-30). Bassi teaches the compositions of their invention may contain foaming agents (pg. 20, ll. 1-15).
The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
 Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (B) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have substituted Yamamoto’s generically taught cationic fenugreek with a cationic fenugreek having a weight average molecular weight between 50-3,000 KDa as suggested by Bassi’s teachings because Yamamoto and Bassi are both directed to topically applied cleansers including soaps, shampoos and washes comprising cationic fenugreek and cationic fenugreek suitable for topically applied cleansers have a weight average molecular weight between 50-3,000 KDa. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to include the cationic fenugreek in a weight range that is recognized by the art as suitable for topical application.
With regard to the recited molecular weight range of the cationically modified polygalactomannan/fenugreek, pH range of the composition, and the amount of cationically modified fenugreek gum and at least one cosmetic ingredient/ propylene glycol and/or 1,3-butylene glycol, the combined teachings of Yamamoto and Bassi suggest these parameters that overlap or fall within the recited range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claims 12 & 15, the limitations are drawn to an intended use of the claimed hair styling composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the combined teachings of Yamamoto and Bassi suggest a mousse/foam composition comprising ingredients which anticipate or render obvious those claimed, therefore the claims have been met.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).  

Claims 7, 9, 11, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Bassi as applied to claims 1, 4, 5, 12-15 & 18 above, and further in view of Fujii (JP-2007091968; Published: 2007-04-12) and Kaneda (JP-2017210416; Published: 2017-11-30).
	* All references refer to the English language translation.
With regard to claims 7, 9, 11, 18 & 19, and the elected species, the combined teachings of Yamamoto and Bassi suggest a topical foam used for cleansing the skin including scalp and hands. Yamamoto teaches inclusion of moisturizing ingredients and sequestering agents (pg. 3).  Yamamoto in Examples 11 and 13 teaches inclusion of acrylamide-acrylic acid polymers (pg. 4 & 5). Yamamoto teaches the foam may be an aerosol foam, pump foam, or a squeeze foam (pg. 3).
Neither Yamamoto nor Bassi teach inclusion of polyquaternium-55, caprylyl glycol and tricarballylic acid. These deficiencies are addressed by the combined teachings of Fujii and Kaneda.
In the same field of invention of skin cleansing products, Fujii teaches a foam cleaning agent which may be facial cleanser, body soap, hand soap, shampoo which forms a foam when discharged from a non-aerosol container (pg. 1 & 4). Fujii teaches the foam cleaning composition of their invention may contain a polyhydric alcohol, which may be 1,2-octanediol (i.e. caprylyl glycol), 1,3-butylene glycol and propylene glycol, and the like, in order to suppress a feeling of sticking after towel drying and to impart a moderate moist feeling (pg. 4). Fujii teaches one polyhydric alcohol can be used alone, or two or more can be used in appropriate combination (pg. 4). “The content of the polyhydric alcohol is not particularly limited as long as the effect of the present invention is exhibited, but usually 3% by weight in the composition from the viewpoint of suppressing the feeling of sticking after towel drying and imparting a moderate moist feeling. The above is preferable, and more preferably 5% by weight or more. Moreover, from a viewpoint of suppressing the irritation | stimulation to skin and the sticky feeling after washing | cleaning, 20 weight% or less is preferable, More preferably, it is 15 weight% or less. Accordingly, the content of the polyhydric alcohol is preferably 3 to 20% by weight, more preferably 5 to 15% by weight” (pg. 4). Fujii teaches inclusion of polyquaternium-55 (i.e. vinyl-pyrrolidone / dimethylaminopropyl-methacrylamide / lauryldimethylaminopropyl methacrylamide copolymer) as the copolymer suitable for inclusion in their invention in an amount of that “is not particularly limited as long as the effect of the present invention is exerted, but usually 0.01% by weight or more is preferable in the composition from the viewpoint of obtaining a stable fine foam quality. Preferably it is 0.1 weight% or more. Moreover, from a viewpoint of suppressing the sticky feeling after washing | cleaning and suppressing a clogging of the porous membrane inside a foam discharge container, 2 weight% or less is preferable, More preferably, it is 1 weight% or less. From these, the content of the copolymer is preferably 0.01 to 2% by weight, more preferably 0.1 to 1% by weight” (pg. 4).
In the same field of liquid skin cleansers, Kaneda teaches liquid skin cleansers having good foam quality and foam retention (title; abstract). Kaneda teaches “[t]he liquid skin cleanser composition…is suitable as… a face wash, a body soap, a hand soap and the like, and more preferably a face wash and a hand soap (pg. 6). Kaneda teaches the composition is filled into a former container which may be “any one as long as it mixes a certain amount of cleaning liquid with a certain amount of air and discharges it in the form of bubbles” (i.e. the liquid cleansing composition is a foam/mousse; pg. 6). Kaneda teaches inclusion of carboxymethyloxysuccinic acid (i.e. tricarballylic acid) as a chelating agent that may be used in an amount “from 0.01 to 1% by mass, and further 0.1 to 0.5% by mass” to improve foam elasticity (i.e. sequestering agent; pg. 5).
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the foam/mousse skin cleanser suggested by the combined teachings of Yamamoto and Bassi by adding 0.01 to 1% by mass carboxymethyloxysuccinic acid/tricarballylic acid and 0.01 to 2% by weight polyquaternium-55 and substituting Yamamoto’s propylene glycol and/or 1,3-butylene glycol with 3 to 20% by weight 1,2-octanediol/caprylyl glycol as suggested by the combined teachings of  Fujii and Kaneda because Yamamoto, Bassi, Fujii and Kaneda are drawn to topical personal care cleansers and it is obvious to apply a known technique to improve similar products (skin cleansers) in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the skin cleansers foam elasticity by adding 0.01 to 1% carboxymethyloxysuccinic acid/tricarballylic acid, improve the foam stability while reducing container clogging through inclusion of and 0.01 to 2% polyquaternium-55, and reducing the sticky feeling while imparting a moist feeling through substitution of propylene glycol and/or 1,3-butylene glycol with 3 to 20% by weight 1,2-octanediol/caprylyl glycol as suggested by the combined teachings of Fujii and Kaneda.
With regard to the recited amounts of at least one cosmetic ingredient/caprylyl glycol/1,2-octanediol and polyquaternium-55, the combined teachings of Yamamoto, Bassi, Fujii and Kaneda suggest these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claims 8, 10 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Bassi as applied to claims 1, 4, 5, 12-15 & 18 above, and further in view of Snyder (AU 20112241444) and Alwattari (CA 2713263; Published: 2009-08-20).
With regard to claims 8, 10 & 20, and the elected species, Yamamoto expresses a concern for skin feeling including squeak feeling, rinsability/creaking, creaminess and softness (pg. 2-4 & 6). Yamamoto, in their examples, teaches inclusion of polymers (pg. 4-5).
Neither Yamamoto nor Bassi teach inclusion of polyimide-1. This deficiency is addressed by the combined teachings of Snyder and Alwattari.
In the same field of invention of skincare foams, Snyder teaches a stable foam which may include stabilizers; skin-conditioning agents such as emollients, humectants, miscellaneous, and occlusives; and skin protectants (abstract; [0035]; [0057]). Snyder teaches and embodies polyimide-1 (i.e. AquaFlex XL-30) to be a foam stabilizer for use in their invention ([0044] & [0045]). Snyder teaches “[i]n one embodiment, foam stabilizer is present in an amount of from about 0.005 to about 4 weight percent” of the composition [0046].
In the same field of invention of foams and mousses that are applied to the skin, Alwattari teaches polyimide-1 to be a film forming polymer/material (pg. 3, 8 & 10). Alwattari teaches the prior art recognized that “film forming polymers are said to provide improved lubricity and post-shave skin feel” (pg. 1). Alwattari teaches film forming materials that remain on the skin can impart an improved skin feel, providing a skin feel benefit (pg. 7 & 8). The film forming materials present in their invention also act as a second skin for the bubbles of the foam to limit bubble rupturing, providing a greater cushioning effect (pg. 7 & 8). Alwattari teaches inclusion of from about 0.6% wt% to about 2 wt% of film foaming materials in the foaming composition (pg. 8).
Here, at least rationale (A) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to modified the foam/mousse skin cleanser suggested by the combined teachings of Yamamoto and Bassi by adding from about 0.005 to about 4 weight percent polyimide-1 as suggested by the combined teachings of Snyder and Alwattari because Yamamoto, Bassi, Snyder and Alwattari are drawn to topically applied foams/mousses and Snyder and Alwattari teach inclusion of polyimide-1 in foaming compositions functions as a foam stabilizer, providing foam cushion, and improving skin feel and lubricity.  The ordinary skilled artisan would have been motivated to do so, with an expectation of success, because Yamamoto expresses a concern for skin feel with use with their foam composition and polyimide-1 stabilizes topical foams, providing cushioning to the foam, and leaves film on the skin which provides a skin feel benefit including lubricity.
With regard to the recited amount polyimide-1, the combined teachings of Yamamoto, Bassi, Snyder and Alwattari suggest these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Bassi as applied to claims 1, 4, 5, 12-15 & 18 above, and further in view of Fujii, Kaneda, Snyder and Alwattari.
* All references refer to the English language translation.
With regard to claim 36, and the elected species, the teachings of Yamamoto and Bassi are described above. In brief, the combined teachings of Yamamoto and Bassi suggest a topical cleansing foam comprising 0.001 to 5% cationic fenugreek gum having a weight average molecular weight of 50-3,000 KDa and 5.0-10% glycols with a pH range between 8.5-9.0.
Neither Yamamoto nor Bassi teach inclusion of polyquaternium-55, caprylyl glycol, tricarballylic acid and polyimide-1. These deficiencies are addressed by the combined teachings of Fujii, Kaneda, Snyder and Alwattari.
The teachings of Fujii, Kaneda, Snyder and Alwattari are described above.
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of filing to have modified the foam/mousse skin cleanser suggested by the combined teachings of Yamamoto and Bassi by adding 0.01 to 1% by mass carboxymethyloxysuccinic acid/tricarballylic acid, 0.01 to 2% by weight polyquaternium-55, and 0.005 to about 4 weight percent polyimide-1; and substituting Yamamoto’s propylene glycol and/or 1,3-butylene glycol with 3 to 20% by weight 1,2-octanediol/caprylyl glycol as suggested by the combined teachings of Fujii, Kaneda, Snyder and Alwattari because Yamamoto, Bassi, Fujii, Kaneda, Snyder and Alwattari are drawn to topical personal care compositions and it is obvious to apply a known technique to improve similar products (skin cleansers) in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve the skin cleanser’s foam elasticity, cushioning, and stability by adding 0.01 to 1% carboxymethyloxysuccinic acid/ tricarballylic acid, 0.01 to 2% polyquaternium-55, and 0.005 to about 4 wt.% polyimide-1 while improving the skin feel of the composition by imparting a moist feeling while reducing sticky feelings through substitution of propylene glycol and/or 1,3-butylene glycol with 3 to 20% by weight 1,2-octanediol/caprylyl glycol as suggested by the combined teachings of Fujii, Kaneda, Snyder and Alwattari.
With regard to the recited molecular weight range of the cationically modified polygalactomannan/fenugreek, pH range and the amount of cationically modified fenugreek gum, at least one cosmetic ingredient/caprylyl glycol/1,2-octanediol, polyquaternium-55 and  polyimide-1, the combined teachings of Yamamoto, Bassi, Fujii, Kaneda, Snyder and Alwattari suggest these parameters with values which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619          

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619